Bboyles, J.
1. The undisputed evidence showing that the note sued upon was executed by the defendant (a married woman) for the debt of her husband, the verdict finding her liable thereon was contrary to law and the evidence. Park’s Ann. Code, § 3007.
2. The charge complained of in the 6th ground of the amendment to the motion for a new trial was erroneous for the reason assigned, to wit, that it tended to place a more favorable construction, in behalf of the plaintiff, upon the evidence than was authorized by the facts in the case.
3. There was no other error requiring a reversal of the judgment.
4. The court erred in overruling the motion for a new trial.

Judgment reversed.

“If you should find that the sale was about to be made to her husband, and that upon inquiry and further investigation the insolvency of her husband was ascertained, or that his financial condition was unsafe to the extent that the seller did not want to assume the risk by selling to him, and that the plaintiff in the case refused to sell to the husband, but that the sale was made to the wife, not as a surety, but to her individually, and that the sale was the original undertaking by the wife, and that she gave up her note closing up the transaction as her individual transaction, and that has been shown to your satisfaction by a preponderance of the evidence, you ought to find in favor of the plaintiff.” It was contended that these instructions were not authorized by the evidence.
Will II. Krause, W. V. Custer, for plaintiff in error.
' Harrell & Wilson, contra.